      Case:19-00642-ESL7 Doc#:7 Filed:03/05/19 Entered:03/05/19 11:50:05                   Desc: Main
                                Document Page 1 of 1
                             IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF PUERTO RICO
IN RE:
 JAIME RODRIGUEZ DE JESUS                                  CASE NO.: 19-00642-ESL
 ANA MARIA AMARO ORTIZ                                     JUDGE: ENRIQUE S LAMOUTTE

           DEBTORS(S)                                                 (CHAPTER 7)
                         TRUSTEE'S REPORT AFTER MEETING OF CREDITORS
Trustee certifies after notice and hearing that the debtor(s) were present and testified under oath at the
Meeting of Creditors held on March 05, 2019. All proper schedules and statements have been filed unless
otherwise noted. No adverse interest having been presented, the Trustee recommends the following:
Claims docket necessary at this time.  Yes No                             Track 17
Exemptions as claimed in Schedule C allowed.  Yes No
Creditor(s) Present  Yes No                                         Attorney's Information
                                                                       Present with Debtor(s) was
                                                                       Attorney of Record
                                                                        Other:
                                                                        Pro Se

Debtor to amend within ______ days the following:

 A  B  C  D  E  I & J  Other
 § 521 Statement of Intent and provided notice pursuant to Bankruptcy Rules
Debtor to turn over to Trustee within ________ days:
Documents on real Property                               Documents on Vehicle
 Appraisal  Title Search  Mortgage Balance  Evidence of Value  Loan Pay-Off  Registration
Other:


Trustee further requests that:
 Case be closed as no-asset as of the date of §341(a) meeting.        Upon receipt of documents.
 Case be held open for potential asset recovery
 Case be RESET the §341(a) Meeting
    On the       day of         , 2019     at
    On new notice to be issued by the Counsel for the Debtor(s) for the reason that:
 Debtor(s) failed to appear.
 Attorney for Debtor(s) failed to appear.
 Further testimony or material is needed

____________________________________________________________________________
 Trustee recommends summary dismissal pursuant to BLR 1017 for the following reason(s):
 Failure to provide complete:  Schedules,  Statement of Affairs,  Mailing Lists,
 Description of estate assets.
 Failure of  Debtor(s)  Counsel to appear at:

Dated: March 05, 2019                                    /s/ Roberto Roman Valentin
                                                         Roberto Roman Valentin,Trustee
